342 S.W.3d 907 (2011)
Guy M. LAHR, III, Trustee of the Guy M. Lahr, III Revocable Living Trust, Dated December 1, 2005, Respondent,
v.
Jason Lawrence WILLIAMS and Sheryl A. Williams, Appellants.
No. ED 95524.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
William B. Beedie, Farmington, MO, for Appellant.
Robert S. Reid, Fredericktown, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and GARY P. KRAMER, Sp.J.

ORDER
PER CURIAM.
Jason L. Williams and Sheryl A. Williams appeal from the trial court's establishment of a private road on their real property at the request of Guy M. Lahr, III, and the judgment following a jury trial finding their damages as a result of the private road to be $1,300.00.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).